                 Case 2:19-cv-02002 Document 1 Filed 12/09/19 Page 1 of 17



 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON

 9    JEFFREY GUILMETTE, a Washington                      Case No. 2:19-cv-2002
10    resident, by and through his Power of Attorney,
11    Joanne Guilmette,
                                                           COMPLAINT FOR DECLARATORY
12                                                         AND INJUNCTIVE RELIEF
                      Plaintiff,
13                                                         JURY DEMAND
      vs.
14
      SEATTLE THEATRE GROUP, a Washington
15
      corporation and operator of The Neptune Theatre,
16
      The NEPTUNE BUILDING LLC, a Washington
17
      Limited Liability Company and owner of The
18
      Neptune Theatre,
19

20                    Defendants.

21

22
            COMES NOW, Plaintiff, Jeffrey Guilmette, by and through his power of attorney, Joanne
23
     Guilmette, and his attorney, Corey Guilmette, to state and allege as follows:
24

25


     COMPLAINT FOR DECLARATORY                      TH E LAW O FF ICE O F CO REY G UILM ETTE
                                                                3209 15TH AV ENU E SOU TH
     AND INJUNCTIVE RELIEF-1                                  SEA T TL E, WA SH ING TON 98144
                                                                     TEL: 206-641-5334
                Case 2:19-cv-02002 Document 1 Filed 12/09/19 Page 2 of 17



 1                                         I.     OVERVIEW

 2     1. The Americans with Disabilities Act (ADA) and the Washington Law Against

 3        Discrimination require places of public accommodation to be accessible to people with

 4        disabilities.

 5     2. The theater that is the subject of this action is a place of exhibition or entertainment and

 6        is a place of public accommodation within the meaning of Title III of the ADA, 42

 7        U.S.C. § 12181(7)(C), and its implementing regulation, 28 C.F.R § 36.104.

 8     3. Over 29 years after the passage of the Americans with Disabilities Act, Defendants

 9        discriminate against individuals with disabilities because they own or operate a place of

10        public accommodation that does not comply with the ADA’s accessibility laws and

11        regulations that were enacted into law to protect persons with mobility disabilities.

12     4. Under the ADA, access to properties open to the public is a civil right.

13     5. Therefore, the Plaintiff brings this action to end the long-standing civil rights violations

14        against persons with mobility disabilities committed by Defendants, who own and

15        operate the Neptune Theatre.

16                                              II. PARTIES

17     6. Plaintiff, Jeffrey Guilmette, is a Washington resident and he resides in this district.

18     7. Jeffrey Guilmette is a qualified individual with a disability who uses a wheelchair and

19        requires accessible seating, accessible routes, and accessible restrooms in order to safely

20        patronize The Neptune Theatre.

21     8. Joanne Guilmette, as Jeffrey Guilmette’s Power of Attorney, is duly authorized to act as

22        his agent, including by engaging in litigation.

23     9. Defendant, Seattle Theatre Group (STG), is a Washington Non-Profit Corporation.

24     10. The Seattle Theatre Group operates The Neptune Theatre.

25     11. DWT Washington LLC is the Registered Agent for The Seattle Theatre Group.


     COMPLAINT FOR DECLARATORY                      TH E LAW O FF ICE O F CO REY G UILM ETTE
                                                                3209 15TH AV ENU E SOU TH
     AND INJUNCTIVE RELIEF-2                                  SEA T TL E, WA SH ING TON 98144
                                                                     TEL: 206-641-5334
                Case 2:19-cv-02002 Document 1 Filed 12/09/19 Page 3 of 17



 1     12. The address for the Seattle Theatre Group’s Registered Agent is: 920 Fifth Ave., Suite

 2        3300, Seattle, WA 98104.

 3     13. Defendant, The Neptune Building LLC, is a Washington Limited Liability Company.

 4     14. The Neptune Building LLC owns the Neptune Theatre located at: 1303 NE 45th Street,

 5        Seattle, Washington 98105.

 6     15. Craig Thompson is the Registered Agent for The Neptune Building LLC.

 7     16. The address for The Neptune Building LLC’s Registered Agent is: 1305 NE 15th St. Ofc.

 8        101, Seattle, WA 98105.

 9                                III. JURISDICTION AND VENUE

10     17. This court has jurisdiction pursuant to 28 U.S.C. § 1331, which gives district courts

11        original jurisdiction over civil actions arising under the Constitution, laws, or treaties of

12        the United States.

13     18. This court has jurisdiction pursuant to 28 U.S.C. § 1343(a)(4), which gives district courts

14        jurisdiction over actions to secure civil rights under acts of Congress.

15     19. This court has jurisdiction pursuant to 28 U.S.C. § 1367, which gives district courts

16        supplemental jurisdiction over state law claims.

17     20. Venue in this judicial district is proper under 28 U.S.C. § 1391 in that this is the judicial

18        district in which a substantial part of the acts and omissions giving rise to the claims

19        occurred and/or a substantial part of the property that is the subject of the action is

20        situated in the District.

21                                    IV. FACTUAL ALLEGATIONS

22     21. The ADA was enacted in 1990, “[t]o establish a clear and comprehensive prohibition of

23        discrimination on the basis of disability.” H.R. Rep. No. 485(II), 101st Cong., 2d

24        Sess.1990, reprinted in 1990 U.S.C.C.A.N. 303.

25


     COMPLAINT FOR DECLARATORY                      TH E LAW O FF ICE O F CO REY G UILM ETTE
                                                                 3209 15TH AV ENU E SOU TH
     AND INJUNCTIVE RELIEF-3                                   SEA T TL E, WA SH ING TON 98144
                                                                      TEL: 206-641-5334
                    Case 2:19-cv-02002 Document 1 Filed 12/09/19 Page 4 of 17



 1       22. On July 26, 1991, the Department of Justice (DOJ) issued rules implementing Title III of

 2            the ADA, which are codified as 28 C.F.R. § 36 et seq.1

 3       23. Appendix A of the 1991 Title III regulations (republished as Appendix D to 28 C.F.R. §

 4            36) contains the ADA standards for Accessible Design (1991 Standards), which were

 5            based on the Americans with Disabilities Act Accessibility Guidelines (1991 ADAAG),

 6            published by the Access Board on the same date.2

 7       24. The Access Board issued final publication of revisions to the 1991 ADAAG on July 23,

 8            2004 (2004 ADAAG).

 9       25. In 2010, the DOJ issued the 2010 Standards for Accessible Design (2010 Standards). The

10            DOJ published the Final Rule detailing the 2010 Standards on September 15, 2010. The

11            2010 Standards consist of the 2004 ADAAG and the requirements contained in 28 C.F.R.

12            § 36 Subpart D.

13       26. The ADA and Washington Law Against Discrimination both include fee shifting

14            provisions that allow plaintiffs to recover their attorney fees and costs incurred in actions

15            to enforce their civil rights. The United States Congress explained the reason for

16            including the payment of plaintiff’s attorney fees and costs in civil rights cases in the

17            Senate Report on Civil Rights Attorney’s Fee Awards Act of 1976, 42 U.S.C. § 1988: “If

18
     1
       The DOJ is the administrative agency charged by Congress with implementing the requirements of the ADA.
19   2
       The Access Board was established by section 502 of the Rehabilitation Act of 1973. 29 U.S.C. § 792. The Board
     consists of 13 public members appointed by the President, the majority of whom must be individuals with
20   disabilities, and the heads of the 12 federal departments and agencies specified by statute. Originally, the Access
     Board was established to develop and maintain accessibility guidelines for facilities designed, constructed, altered,
21   or leased with federal dollars under the Architectural Barriers Act of 1968. 42 U.S.C. § 4151 et seq. The passage of
     the ADA expanded the Access Board’s responsibilities.
22   The ADA requires the Access Board to “issue minimum guidelines . . . to ensure that buildings, facilities, rail
     passenger cars, and vehicles are accessible, in terms of architecture and design, transportation, and communication,
23   to individuals with disabilities.” 42 U.S.C. § 12204. The ADA requires the DOJ to issue regulations that include
     enforceable accessibility standards applicable to facilities subject to Title III that are consistent with the “minimum
     guidelines” issued by the Access Board, 42 U.S.C. § 12134(c), 12186(c), but vests with the Attorney General sole
24   responsibility for the promulgation of those standards that fall within the DOJ’s jurisdiction and enforcement of the
     regulations. The ADA also requires the DOJ to develop regulations with respect to existing facilities subject to Title
25   III.


     COMPLAINT FOR DECLARATORY                                TH E LAW O FF ICE O F CO REY G UILM ETTE
                                                                             3209 15TH AV ENU E SOU TH
     AND INJUNCTIVE RELIEF-4                                               SEA T TL E, WA SH ING TON 98144
                                                                                  TEL: 206-641-5334
                Case 2:19-cv-02002 Document 1 Filed 12/09/19 Page 5 of 17



 1        private citizens are able to assert their civil rights, and if those who violate the nation’s

 2        fundamental laws are not to proceed with impunity, then citizens must have the

 3        opportunity to recover what it costs them to vindicate these rights in Court.”

 4     27. Jeffrey Guilmette has Parkinson’s Disease and requires the use of a wheelchair for

 5        mobility. Jeffrey Guilmette also requires caregiver assistance for mobility and other self-

 6        care activities. Jeffrey Guilmette is a qualified individual with a disability within the

 7        meaning of Title III of the ADA and the Washington Law Against Discrimination.

 8     28. Jeffrey Guilmette lives in Redmond, WA.

 9     29. Jeffrey Guilmette regularly attends entertainment and social activities in Seattle,

10        Washington and the surrounding area.

11     30. Jeffrey Guilmette desires to and plans to attend future shows at The Neptune Theatre

12        once the barriers alleged herein have been remediated.

13     31. The Neptune Theatre is a place of public accommodation under the ADA and

14        Washington Law Against Discrimination. 42 U.S.C. § 12181(7)(C), 28 C.F.R § 36.104,

15        RCW 49.60.040(2).

16     32. In February 2011, Seattle Theatre Group began an extensive seven-month renovation of

17        The Neptune Theatre. The renovation included upgrading the backstage area, exposing

18        the original stage and proscenium, adding state-of-the-art lighting and sound, installing a

19        motorized movie screen, adding a safety sprinkler system, installing railings, modifying

20        theater seating, and altering restrooms.

21     33. Upon information and belief, The Neptune Building LLC approved Seattle Theatre

22        Group’s 2011 renovations to The Neptune Theatre.

23     34. Renovations made to theater seating, restrooms, and other areas in 2011 did not meet

24        ADA required accessibility standards and failed to comply with the Washington Law

25        Against Discrimination.


     COMPLAINT FOR DECLARATORY                       TH E LAW O FF ICE O F CO REY G UILM ETTE
                                                                 3209 15TH AV ENU E SOU TH
     AND INJUNCTIVE RELIEF-5                                   SEA T TL E, WA SH ING TON 98144
                                                                      TEL: 206-641-5334
                Case 2:19-cv-02002 Document 1 Filed 12/09/19 Page 6 of 17



 1     35. On October 15, 2019, Joanne Guilmette, Jeffrey Guilmette, and Corey Guilmette

 2        purchased three tickets for three adjoining seats, all designated as handicapped

 3        accessible, to a November 10, 2019 Bruce Cockburn concert at The Neptune Theatre.

 4     36. On November 10, 2019, Jeffrey Guilmette, along with his wife, Joanne Guilmette, and

 5        son, Corey Guilmette, attended the Bruce Cockburn concert at The Neptune Theatre.

 6     37. In order to access the theater from the adjoining sidewalk, STG required Jeffrey

 7        Guilmette to pass through a narrow metal detector. Corey Guilmette objected to STG’s

 8        instruction that Jeffrey Guilmette, in his metal wheelchair, must pass through the narrow

 9        metal detector. Despite Corey Guilmette’s objection, STG required Jeffrey Guilmette to

10        pass through the narrow metal detector in order to enter the theater. In violation of

11        Sections 206.2.1, 206.8, 402, and 403.5.1 of the 2010 Standards and the Washington Law

12        Against Discrimination, the Defendants failed to provide at least one accessible route into

13        The Neptune Theatre from the adjoining public sidewalk.

14     38. Upon entering the theater, STG failed to direct Jeffrey Guilmette and his family to the

15        seats listed on their tickets. As a result, Jeffrey Guilmette and his family traveled down an

16        incorrect aisle, which did not adjoin their seating.

17     39. After they travelled down the incorrect aisle, Jeffrey Guilmette encountered an STG

18        agent (STG Agent 1), who informed Jeffrey Guilmette and his family that their seats

19        could only be reached by proceeding down another aisle, located halfway across the

20        theater.

21     40. In order to access their seating, Jeffrey Guilmette and his family then turned around to go

22        back up the aisle towards the lobby. However, due to the width of the aisle, Jeffrey

23        Guilmette was unable to go back up the aisle. In order to go back up the aisle, the other

24        individuals in the aisle had to clear the aisle so that aisle was wide enough for Jeffrey

25        Guilmette’s wheelchair.


     COMPLAINT FOR DECLARATORY                     TH E LAW O FF ICE O F CO REY G UILM ETTE
                                                                   3209 15TH AV ENU E SOU TH
     AND INJUNCTIVE RELIEF-6                                     SEA T TL E, WA SH ING TON 98144
                                                                        TEL: 206-641-5334
                    Case 2:19-cv-02002 Document 1 Filed 12/09/19 Page 7 of 17



 1       41. Accompanied by STG Agent 1, Jeffrey Guilmette and his family eventually reached the

 2           lobby. STG Agent 1 then accompanied Jeffrey Guilmette and his family down another

 3           aisle to reach their seats. STG Agent 1 instructed Jeffrey Guilmette and his family to wait

 4           in the aisle while she attempted to locate their seats. After waiting a couple minutes, STG

 5           Agent 1 returned and accompanied Jeffrey Guilmette and his family through a standing-

 6           room bar and down another aisle to the seats listed on their tickets.

 7       42. After reaching the designated accessible seating area, Jeffrey Guilmette and his family

 8           discovered that the listed seats were not accessible. STG Agent 1 checked Jeffrey

 9           Guilmette and his family’s tickets and confirmed that the listed seats were not accessible.

10       43. STG Agent 1 instructed Jeffrey Guilmette and his family to, once again, wait in the aisle

11           while she attempted to locate the theater manager. Several minutes later, STG Agent 1

12           returned with a manager (STG Manager).

13       44. STG Manager confirmed that seat listed on Jeffrey Guilmette’s ticket was not accessible.

14           STG Manager stated that this was not the first time that this had happened to a disabled

15           patron. She stated that STG had been informed of this issue in the past and she expressed

16           frustration that the issue had not been corrected.

17       45. In violation of Sections 802.1.4 and 802.1.5 of the 2010 Standards and the Washington

18           Law Against Discrimination, the original wheelchair space provided by the Defendants to

19           Jeffrey Guilmette overlapped an accessible route and a circulation path.3

20       46. In violation of Section 802.1.2 of the 2010 Standards and the Washington Law Against

21           Discrimination, the original wheelchair space provided by the Defendants to Jeffrey

22           Guilmette was of insufficient width.

23

24
     3
      Although the route was required to be an “accessible route” under the 2010 Standards, it was not accessible, as
25   detailed in Paragraphs 50-51.


     COMPLAINT FOR DECLARATORY                              TH E LAW O FF ICE O F CO REY G UILM ETTE
                                                                           3209 15TH AV ENU E SOU TH
     AND INJUNCTIVE RELIEF-7                                             SEA T TL E, WA SH ING TON 98144
                                                                                TEL: 206-641-5334
               Case 2:19-cv-02002 Document 1 Filed 12/09/19 Page 8 of 17



 1     47. In violation of Section 802.1.3 of the 2010 Standards and the Washington Law Against

 2        Discrimination, the original wheelchair space provided by the Defendants to Jeffrey

 3        Guilmette was of insufficient depth.

 4     48. In violation of Section 802.2.1 of the 2010 Standards and the Washington Law Against

 5        Discrimination, the original wheelchair space provided by the Defendants to Jeffrey

 6        Guilmette did not afford the required line of sight.

 7     49. In violation of Section 802.1.4 of the 2010 Standards and the Washington Law Against

 8        Discrimination, the original wheelchair space provided by the Defendants to Jeffrey

 9        Guilmette did not adjoin an accessible route.

10     50. The walking paths in front of Jeffrey Guilmette’s original space and behind his original

11        space were narrower than 36 inches. In violation of Section 403.5.1 of the 2010

12        Standards and the Washington Law Against Discrimination, the Defendants failed to

13        provide walking surfaces of sufficient clear width in the area most proximate to Jeffrey

14        Guilmette’s original wheelchair space.

15     51. In violation of Section 304.3 of the 2010 Standards and the Washington Law Against

16        Discrimination, the Defendants failed to provide a sufficiently-sized turning space in the

17        area most proximate to Jeffrey Guilmette’s original wheelchair space.

18     52. STG Manager and STG Agent 1 then accompanied Jeffrey Guilmette and his family up

19        the aisle, through the standing room bar, up another aisle, and back into the theater lobby.

20        STG Manager informed Jeffrey Guilmette and his family that she would attempt to locate

21        accessible seating for Jeffrey Guilmette and his family.

22     53. Jeffrey Guilmette and his family were once again instructed to wait. STG Agent 1 waited

23        with Jeffrey Guilmette and his family in the lobby. During this time, STG Agent 1

24        expressed frustration to Jeffrey Guilmette and his family about the situation, explaining

25


     COMPLAINT FOR DECLARATORY                     TH E LAW O FF ICE O F CO REY G UILM ETTE
                                                               3209 15TH AV ENU E SOU TH
     AND INJUNCTIVE RELIEF-8                                 SEA T TL E, WA SH ING TON 98144
                                                                    TEL: 206-641-5334
               Case 2:19-cv-02002 Document 1 Filed 12/09/19 Page 9 of 17



 1        that she believed the situation was unacceptable and Jeffrey Guilmette and his family

 2        should do something to make sure that this doesn’t happen again.

 3     54. After waiting for approximately 10 minutes, STG Agent 1 stated that it was unacceptable

 4        how long it was taking STG Manager to find accessible seats and left Jeffrey Guilmette

 5        and his family in order to locate STG Manager.

 6     55. STG Agent 1 then returned with STG Manager, who informed Jeffrey Guilmette and his

 7        family that she was still attempting to locate accessible seats and told them that they

 8        needed to continue to wait. STG Manager then left.

 9     56. Jeffrey Guilmette and his family waited approximately 10 additional minutes until STG

10        Manager returned to the lobby. Upon returning to the lobby, STG Manager informed

11        Jeffrey Guilmette and his family that she had found accessible seats.

12     57. STG Manager then accompanied Jeffrey Guilmette and his family down several aisles

13        until they reached an empty area at the end of the theater center aisle. Upon their arrival,

14        an STG agent (STG Agent 2) instructed Jeffrey Guilmette and his family that they would

15        all need to sit in separate rows, despite the fact that Corey Guilmette and Joanne

16        Guilmette had purchased companion seats next to Jeffrey Guilmette. In violation of

17        Section 221.3 of the 2010 Standards and the Washington Law Against Discrimination,

18        the Defendants failed to provide Mr. Guilmette with a companion seat.

19     58. Corey Guilmette informed STG Agent 2 that this was unacceptable, as Jeffrey Guilmette

20        required a caregiver directly next to him in a companion seat. Jeffrey Guilmette has

21        advanced Parkinson’s Disease and advanced dementia, and, as a result, requires

22        assistance with all activities of daily living. STG Agent 2 told Jeffrey Guilmette and his

23        family that he was trying his best and this was all he could do.

24     59. In order to ensure Jeffrey Guilmette’s safety, Corey Guilmette, on his own accord, took

25        the seat provided to him, located two rows behind Jeffrey Guilmette, and moved it to the


     COMPLAINT FOR DECLARATORY                    TH E LAW O FF ICE O F CO REY G UILM ETTE
                                                               3209 15TH AV ENU E SOU TH
     AND INJUNCTIVE RELIEF-9                                 SEA T TL E, WA SH ING TON 98144
                                                                    TEL: 206-641-5334
                   Case 2:19-cv-02002 Document 1 Filed 12/09/19 Page 10 of 17



 1           left of Jeffrey Guilmette’s seat. This area—the only area available next to Jeffrey

 2           Guilmette—was in a circulation path, which was located in a striped area, suggesting that

 3           seating was prohibited.

 4       60. During intermission, an STG agent (STG Agent 3) approached Jeffrey Guilmette and his

 5           family. STG Agent 3 informed Jeffrey Guilmette and his family that this was not the first

 6           time they had an issue similar to the one that Jeffrey Guilmette and his family

 7           experienced.

 8       61. Jeffrey Guilmette’s wheelchair space overlapped a circulation path and accessible route.4

 9           The wheelchair space was located in a striped area, suggesting that seating was

10           prohibited. In violation of Sections 802.1.4 and 802.1.5 of the 2010 Standards and the

11           Washington Law Against Discrimination, the Defendants provided Jeffrey Guilmette

12           with a wheelchair space that overlapped an accessible route and a circulation path.

13       62. In violation of Section 802.1.2 of the 2010 Standards and the Washington Law Against

14           Discrimination, the Defendants provided Jeffrey Guilmette with a wheelchair space of

15           insufficient width.

16       63. In violation of Section 802.1.3 of the 2010 Standards and the Washington Law Against

17           Discrimination, the Defendants provided Jeffrey Guilmette with a wheelchair space of

18           insufficient depth.

19       64. In violation of Section 802.1.4 of the 2010 Standards and the Washington Law Against

20           Discrimination, the Defendants failed to provide Jeffrey Guilmette with a wheelchair

21           space that adjoined an accessible route.

22       65. The walking paths in front of Jeffrey Guilmette’s space, behind his space, and the path

23           intersecting with those paths (specifically, the area between Corey Guilmette’s seat and

24
     4
      Although the route was required to be an “accessible route” under the 2010 Standards, it was not accessible, as
25   detailed in Paragraphs 65-66.


     COMPLAINT FOR DECLARATORY                              TH E LAW O FF ICE O F CO REY G UILM ETTE
                                                                           3209 15TH AV ENU E SOU TH
     AND INJUNCTIVE RELIEF-10                                            SEA T TL E, WA SH ING TON 98144
                                                                                TEL: 206-641-5334
               Case 2:19-cv-02002 Document 1 Filed 12/09/19 Page 11 of 17



 1        the seat on the other side of the path to the left of his seat) were narrower than 36 inches.

 2        In violation of Section 403.5.1 of the 2010 Standards and the Washington Law Against

 3        Discrimination, the Defendants failed to provide walking surfaces of sufficient clear

 4        width in the area most proximate to Jeffrey Guilmette’s wheelchair space.

 5     66. In violation of Section 304.3 of the 2010 Standards and the Washington Law Against

 6        Discrimination, the Defendants failed to provide a sufficiently-sized turning space in the

 7        area most proximate to Jeffrey Guilmette’s wheelchair space.

 8     67. The Defendants only provided one restroom, which was located up a series of very steep

 9        ramps, making it inaccessible for Jeffrey Guilmette. In violation of Section 403.3 of the

10        2010 Standards and the Washington Law Against Discrimination, no accessible route was

11        provided to the restroom, which could only be accessed by a walking surface with a

12        running slop steeper than 1:20.

13     68. In violation of Section 405.2 of the 2010 Standards and the Washington Law Against

14        Discrimination, no accessible route was provided to the restroom, which could only be

15        accessed by a ramp with a slope steeper than 1:12.

16     69. In violation of Section 405.6 of the 2010 Standards and the Washington Law Against

17        Discrimination, no accessible route was provided to the restroom, which could only be

18        accessed by a ramp with a ramp run exceeding 30 inches.

19     70. Due to the Defendants’ failure to provide an accessible restroom, Jeffrey Guilmette had

20        to leave the show before its conclusion. As Jeffrey Guilmette proceeded down the aisle,

21        the aisle intersected with an aisle to the right that proceeded towards the exit. In violation

22        of Section 304.3 of the 2010 Standards and the Washington Law Against Discrimination,

23        the Defendants failed to provide a sufficiently-sized turning space at this intersection.

24     71. Jeffrey Guilmette proceeded down the aisle to the right, which was adjoined by seat

25        backs on the right and front-facing seats on the left. In order to allow Jeffrey Guilmette to


     COMPLAINT FOR DECLARATORY                     TH E LAW O FF ICE O F CO REY G UILM ETTE
                                                                3209 15TH AV ENU E SOU TH
     AND INJUNCTIVE RELIEF-11                                 SEA T TL E, WA SH ING TON 98144
                                                                     TEL: 206-641-5334
               Case 2:19-cv-02002 Document 1 Filed 12/09/19 Page 12 of 17



 1        proceed down this aisle, the individuals in the seats on the left had to stand to minimize

 2        the obstruction of their feet in the aisle. However, despite their attempts to minimize the

 3        obstruction, the aisle was still far too narrow to accommodate Jeffrey Guilmette’s

 4        wheelchair. As a result, Jeffrey Guilmette’s left footrest was forced to collide with the

 5        feet of several individuals in order for the move the wheelchair forward. Due to this

 6        contact, Jeffrey Guilmette’s left footrest was twisted off his wheelchair and fell to the

 7        floor. In violation of Section 403.5.1 of the 2010 Standards and the Washington Law

 8        Against Discrimination, the Defendants failed to provide walking surfaces of sufficient

 9        clear width.

10     72. The Neptune Theatre does not comply with the ADA’s accessibility laws and regulations

11        and the Washington Law Against Discrimination.

12     73. The Neptune Theatre is not welcoming to people who require the use of a wheelchair

13        because it does not comply with the ADA’s accessibility laws and regulations.

14     74. The Neptune Theatre’s failure to comply with the ADA’s accessibility laws and

15        regulations works to exclude people with disabilities from equal access and enjoyment.

16     75. Without injunctive relief, Jeffrey Guilmette will continue to be unable to attend future

17        shows at The Neptune Theatre and enjoy equal access and enjoyment to such shows.

18                                V. FIRST CAUSE OF ACTION

19                  Violation of Title III of the Americans with Disabilities Act

20     76. Jeffrey Guilmette incorporates by reference the allegations in the paragraphs above.

21     77. Jeffrey Guilmette is unable to walk and requires the use of a wheelchair and is thus a

22        qualified individual with a disability within the meaning of Title III of the ADA.

23     78. The findings and purpose section of the original ADA, 42 U.S.C. § 12101(a)(5), states:

24        “Individuals with disabilities continually encounter various forms of discrimination,

25        including outright intentional exclusion, the discriminatory effects of architectural,


     COMPLAINT FOR DECLARATORY                    TH E LAW O FF ICE O F CO REY G UILM ETTE
                                                               3209 15TH AV ENU E SOU TH
     AND INJUNCTIVE RELIEF-12                                SEA T TL E, WA SH ING TON 98144
                                                                    TEL: 206-641-5334
               Case 2:19-cv-02002 Document 1 Filed 12/09/19 Page 13 of 17



 1        transportation, and communication barriers, overprotective rules and policies, failure to

 2        make modifications to existing facilities and practices, exclusionary qualification

 3        standards and criteria, segregation, and relegation to lesser services, programs, activities,

 4        benefits, jobs, or other opportunities.”

 5     79. 42 U.S.C. § 12101(a)(7) further provides: “The Nation’s proper goals regarding

 6        individuals with disabilities are to assure equality of opportunity, full participation,

 7        independent living, and economic self-sufficiency for such individuals.”

 8     80. Title III of the ADA states, in relevant part: “No individual shall be discriminated against

 9        on the basis of disability in the full and equal enjoyment of the goods, services, facilities,

10        privileges, advantages, or accommodations of any place of public accommodation by any

11        person who owns, leases (or leases to), or operates a place of public accommodation.” 42

12        U.S.C. § 12182(a).

13     81. The Neptune Theatre is a place of public accommodation. 42 U.S.C. § 12181(7)(C), 28

14        C.F.R § 36.104.

15     82. Defendants have discriminated against Jeffrey Guilmette on the basis of his disabilities in

16        violation of 42 U.S.C. § 12182(a) and 28 C.F.R. § 36.201(a).

17     83. Defendants’ discriminatory conduct includes, but is not limited to, failing to comply with

18        Sections 206, 221, 304, 402, 403, 405, and 802 of the 2010 Standards.

19     84. Defendants’ discriminatory conduct includes, but is not limited to:

20             A. Discriminatory exclusion and/or denial of goods, services, facilities, privileges,

21                 advantages, and/or accommodations to individuals with disabilities;

22             B. Provision of goods, services, facilities, privileges, advantages, and/or

23                 accommodations to individuals with disabilities that are not equal to those

24                 afforded to non-disabled individuals;

25


     COMPLAINT FOR DECLARATORY                       TH E LAW O FF ICE O F CO REY G UILM ETTE
                                                                3209 15TH AV ENU E SOU TH
     AND INJUNCTIVE RELIEF-13                                 SEA T TL E, WA SH ING TON 98144
                                                                     TEL: 206-641-5334
               Case 2:19-cv-02002 Document 1 Filed 12/09/19 Page 14 of 17



 1             C. Failing to make reasonable modifications in policies, practices, and/or procedures

 2                 to afford equal access to goods, services, facilities, privileges, advantages, and/or

 3                 accommodations to individuals with disabilities;

 4             D. Failing to make alterations in such a manner that, to the maximum extent feasible,

 5                 the altered portions are readily accessible and usable by individuals with

 6                 disabilities, including individuals who use wheelchairs; and

 7             E. Failing to remove barriers to individuals with disabilities where it would be

 8                 readily achievable to do so.

 9     85. As such, Defendants discriminate and, in the absence of the injunction requested herein,

10        will continue to discriminate against the Jeffrey Guilmette on the basis of disability in the

11        full and equal enjoyment of the goods, services, facilities, privileges, advantages, and/or

12        accommodations of The Neptune Theatre in violation of Title III of the Americans with

13        Disabilities Act, 42 U.S.C. § 12181 et seq. and its implementing regulations.

14     86. Due to the Defendants’ discriminatory conduct, Jeffrey Guilmette invokes his statutory

15        right to declaratory and injunctive relief, as well as the recovery of attorney’s fees and

16        costs.

17                              VI. SECOND CAUSE OF ACTION

18                     Violation of the Washington Law Against Discrimination

19     87. Jeffrey Guilmette incorporates by reference the allegations in the paragraphs above.

20     88. Jeffrey Guilmette is unable to walk and requires the use of a wheelchair and is thus a

21        qualified individual with a disability within the meaning of the Washington Law Against

22        Discrimination. RCW 49.60.040(7).

23     89. Jeffrey Guilmette has a clear legal right to access The Neptune Theatre under the

24        Washington Law Against Discrimination.

25


     COMPLAINT FOR DECLARATORY                     TH E LAW O FF ICE O F CO REY G UILM ETTE
                                                                3209 15TH AV ENU E SOU TH
     AND INJUNCTIVE RELIEF-14                                 SEA T TL E, WA SH ING TON 98144
                                                                     TEL: 206-641-5334
               Case 2:19-cv-02002 Document 1 Filed 12/09/19 Page 15 of 17



 1     90. The Neptune Theatre is a place of public accommodation under the Washington Law

 2        Against Discrimination. RCW 49.60.040(2).

 3     91. The Washington Law Against Discrimination makes it an unfair and unlawful practice

 4        for “any person or the person’s agent or employee to commit an act” of discrimination in

 5        a place of public accommodation. RCW 49.60.215. This provision imposes direct

 6        liability on employers for the discriminatory conduct of their agents and employees.

 7     92. The Defendants violate the Washington Law Against Discrimination because they engage

 8        in the unfair practice of discriminating against persons with disabilities. RCW 49.60.215,

 9        WAC 162-26-100.

10     93. Defendants discriminate against individuals with disabilities by denying them “the full

11        enjoyment of any of the accommodations, advantages, facilities, or privileges of any

12        place of public resort, accommodation, assemblage, or amusement…” RCW

13        49.60.030(1).

14     94. Defendants’ actions constitute discrimination against persons with disabilities by directly

15        or indirectly causing such persons “…to be treated as not welcome, accepted, desired, or

16        solicited.” RCW 49.60.040(14).

17     95. Defendants discriminate against persons with disabilities because they “fail or refuse to

18        make reasonable accommodation to the known physical, sensory, or mental limitations of

19        a person with a disability…when same service would prevent the person from fully

20        enjoying the place of public accommodation.” WAC 162-26-080(1).

21     96. Jeffrey Guilmette has the right to expect the Defendants to comply with the ADA’s

22        accessibility laws and regulations under the Washington Law Against Discrimination.

23     97. The Defendants do not comply with the ADA’s accessibility laws and regulations.

24

25


     COMPLAINT FOR DECLARATORY                    TH E LAW O FF ICE O F CO REY G UILM ETTE
                                                               3209 15TH AV ENU E SOU TH
     AND INJUNCTIVE RELIEF-15                                SEA T TL E, WA SH ING TON 98144
                                                                    TEL: 206-641-5334
                Case 2:19-cv-02002 Document 1 Filed 12/09/19 Page 16 of 17



 1      98. As a direct and proximate result of Defendants’ discriminatory conduct and failure to

 2          remediate, Jeffrey Guilmette has suffered, and continues to suffer, difficulty, hardship,

 3          isolation, and segregation.

 4      99. Pursuant to RCW 49.60.030(2), Jeffrey Guilmette is entitled to declaratory and injunctive

 5          relief, as well as recovery of attorney’s fees and costs.

 6                                        VII. PRAYER FOR RELIEF

 7   WHEREFORE, Jeffrey Guilmette respectfully requests that this Court:

 8         A. Assume jurisdiction over this action;

 9         B. Issue a declaratory judgement that, at the commencement of this action, the

10            Defendants were in violation of the requirements, as described above, of Title III of

11            the ADA, 42 U.S.C. § 12181 et seq., and its implementing regulations, and the

12            Washington Law Against Discrimination, RCW 49.60.010 et seq;

13         C. Issue an injunction ordering the Defendants to employ, at their expense, an

14            independent ADA Accessibility Consultant to investigate The Neptune Theatre and

15            report to the Court the ADA violations found, and conduct a post-remedial work

16            investigation and report to the Court whether the Defendants made all necessary

17            improvements to make The Neptune Theater fully compliant with the ADA’s

18            accessibility laws and regulations;

19         D. Issue a permanent injunction ordering the Defendants to promptly take all steps and

20            implement all improvements necessary to bring The Neptune Theatre into compliance

21            with the ADA’s accessibility laws and regulations and the Washington Law Against

22            Discrimination;

23         E. Award Jeffrey Guilmette his reasonable attorney’s fees and costs, as authorized by 42

24            U.S.C. § 12205, 28 C.F.R. § 36.505, and RCW 49.60.030(2);

25


     COMPLAINT FOR DECLARATORY                       TH E LAW O FF ICE O F CO REY G UILM ETTE
                                                                  3209 15TH AV ENU E SOU TH
     AND INJUNCTIVE RELIEF-16                                   SEA T TL E, WA SH ING TON 98144
                                                                       TEL: 206-641-5334
              Case 2:19-cv-02002 Document 1 Filed 12/09/19 Page 17 of 17



 1       F. Award Jeffrey Guilmette actual, compensatory, and/or statutory damages for the

 2          violation of his civil rights, as allowed under state or federal law; and

 3       G. Award such additional or alternative relief as may be just, proper, and equitable.

 4                                VIII. JURY TRIAL DEMANDED

 5        Jeffrey Guilmette demands a trial by jury on all issues so triable.

 6        DATED this 9th day of December, 2019.

 7

 8                                                  By: s/ Corey Guilmette
 9                                                  Corey Guilmette, WSBA #51165
                                                    The Law Office of Corey Guilmette
10
                                                    3209 15th Ave. S.
11                                                  Seattle, WA 98144
                                                    Telephone: (206) 641-5334
12                                                  E-mail: corey.guilmette@gmail.com
                                                    Attorney for Plaintiff
13

14

15

16

17

18

19

20

21

22

23

24

25


     COMPLAINT FOR DECLARATORY                    TH E LAW O FF ICE O F CO REY G UILM ETTE
                                                               3209 15TH AV ENU E SOU TH
     AND INJUNCTIVE RELIEF-17                                SEA T TL E, WA SH ING TON 98144
                                                                    TEL: 206-641-5334
